Citation Nr: 1732909	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office, and were remanded in October 2015.


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's bilateral hearing loss is not related to service.

2.  The most probative evidence indicates that the Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that he has hearing loss and tinnitus as a result of noise exposure during active duty service.  In this case, the record reflects that the Veteran has a bilateral sensorineural hearing loss disability as defined by VA regulation as well as a diagnosis of tinnitus.  38 C.F.R. § 3.385 (2016).  Additionally, the Veteran served as a heavy weapons infantryman and, as such, had a high probability of excessive noise exposure.  Thus, the remaining question before the Board is whether the Veteran's hearing loss and tinnitus are related to his service.

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus at any time, and there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 or tinnitus during or within one year of service.  The Board notes that Veteran reported upon VA examination in December 2015 that he first began to experience symptoms at the time of separation.  However, with respect to hearing loss, while lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the onset of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  With respect to tinnitus, while this condition is identifiable by a lay person, the Veteran indicated upon examination in October 2004 that onset had occurred approximately 20 years prior, or approximately 20 years following separation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's previous assertion that tinnitus began 20 years following separation reduces the reliability of his December 2015 assertion that tinnitus had its onset during or immediately after service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  As such, the most probative and credible evidence does not show a hearing loss disability or tinnitus during service or within one year after the Veteran's separation from service.  

As the competent and credible evidence fails to show a hearing loss disability or tinnitus in service or within one year of service, the question in this case becomes whether the current disabilities are etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.
The Veteran underwent VA examination with respect to these claims in December 2015.  The examiner conducted a review of the Veteran's claims file and examined the Veteran.  The examiner noted the Veteran's in-service noise exposure as well as various audiometric findings.  Ultimately, the examiner opined that the Veteran's current hearing loss and tinnitus were not at least as likely as not related to service.  With respect to hearing loss, the examiner noted that the Veteran's hearing was normal upon separation from service and that the first diagnosis in the claims file was from 2004.  The examiner cited to an Institute of Medicine study finding that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure and concluding that a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  As such, the examiner concluded that there was no evidence on which to base an opinion that the Veteran's hearing loss was caused by his military noise exposure.  With respect to tinnitus, the examiner also opined that there was no evidence in the record that tinnitus was causally related to a noise injury due to the lack of evidence that hearing loss or significant threshold changes occurred during service.  The examiner further indicated that there was no evidence to suggest tinnitus could be caused by a latent, undiagnosed noise injury.  

As this opinion was provided following examination of the Veteran and thorough review of the claims file, and included a detailed rationale that cited to medical treatise evidence, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary with respect to hearing loss.  With respect to tinnitus, the Veteran submitted an opinion from a Dr. J.R. stating that the Veteran's tinnitus was probably from service-related activities.  This opinion is speculative and conclusory in nature and lacks rationale.  Accordingly, the Board finds the opinion of Dr. J.R. to be entitled to little, if any, probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

To the extent the Veteran alleges that his hearing loss and tinnitus are related to service, as noted above the Veteran is a lay person and is not competent to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  As such, the Board finds the August 2015 VA opinion to be of greater probative value than the Veteran's lay contentions.  

Here, the most probative evidence indicates the Veteran's current bilateral hearing loss disability and tinnitus were not shown in service or for many years thereafter, and are not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus, and the claims are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


